

116 HR 2014 IH: Conscience Protection Act of 2019
U.S. House of Representatives
2019-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2014IN THE HOUSE OF REPRESENTATIVESApril 1, 2019Mr. Harris (for himself, Mr. Fortenberry, Mr. Palmer, Mr. Meadows, Mr. Aderholt, Mr. Weber of Texas, Mr. Gaetz, Mr. Duncan, Mr. Scalise, Mr. Walker, Mr. Smith of New Jersey, Mr. Long, Mr. David P. Roe of Tennessee, Mr. Westerman, Mrs. Hartzler, Mr. Grothman, Mr. Byrne, Mr. Collins of Georgia, Mr. Norman, Mr. Abraham, Mrs. Walorski, Mr. Flores, Mr. Latta, Mr. Amash, Mr. Mooney of West Virginia, Mr. Allen, Mr. Banks, Mr. Huizenga, Mr. Gianforte, Mr. Wilson of South Carolina, Mr. Roy, Mr. Bacon, Mr. Rodney Davis of Illinois, Mr. Gallagher, Mr. Duffy, Mr. Gibbs, Mr. Newhouse, Mr. Walberg, Mr. Chabot, Mr. Babin, Mr. Joyce of Pennsylvania, Mr. Johnson of Louisiana, Mr. Barr, Mr. Hice of Georgia, Mr. Ratcliffe, Mr. Jordan, Mr. Wittman, Mr. Graves of Missouri, Mr. Hill of Arkansas, Mr. Williams, Mr. Luetkemeyer, Mr. Olson, Mr. Hudson, Mr. Mitchell, Mr. Bucshon, Mr. Budd, Mr. Kelly of Pennsylvania, Mr. LaMalfa, Mr. Collins of New York, Mr. Posey, Mr. Griffith, Mr. John W. Rose of Tennessee, Mr. Stewart, Mr. Lamborn, Mr. Bergman, Mr. Marchant, Mr. Austin Scott of Georgia, Mr. King of Iowa, Mr. Johnson of Ohio, Mr. Reschenthaler, Mr. Higgins of Louisiana, Mr. Guthrie, Mr. Brady, Mr. Cole, Mr. Smith of Nebraska, Mr. Watkins, Mr. Cloud, Mr. Steube, Mr. Yoho, Mr. Rutherford, and Mr. Palazzo) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to prohibit governmental discrimination against providers of
			 health services that are not involved in abortion.
	
 1.Short titleThis Act may be cited as the Conscience Protection Act of 2019. 2.FindingsCongress finds as follows:
 (1)Thomas Jefferson stated a conviction common to our Nation’s founders when he declared in 1809 that [n]o provision in our Constitution ought to be dearer to man than that which protects the rights of conscience against the enterprises of the civil authority.
 (2)In 1973, the Supreme Court concluded that the government must leave the abortion decision to the medical judgment of the pregnant woman’s attending physician, recognizing that a physician may choose not to participate in abortion. Roe v. Wade, 410 U.S. 113, 164 (1973). The Court cited with approval a policy that neither physician, hospital, nor hospital personnel shall be required to perform any act violative of personally-held moral principles, 410 U.S. at 143 n. 38, and cited State laws upholding this principle. Doe v. Bolton, 410 U.S. 179, 197–8 (1973).
 (3)Congress’ enactments to protect this right of conscience in health care include the Church amendment of 1973 (42 U.S.C. 300a–7), the Coats/Snowe amendment of 1996 (42 U.S.C. 238n), and the Weldon amendment approved by Congresses and Presidents of both parties every year since 2004.
 (4)None of these laws explicitly provides a private right of action so victims of discrimination can defend their conscience rights in court, and administrative enforcement by the Department of Health and Human Services Office for Civil Rights has been lax, at times allowing cases to languish for years without resolution.
 (5)Defying the Federal Weldon amendment, California’s Department of Managed Health Care has mandated coverage for all elective abortions in all health plans under its jurisdiction. Other States such as New York and Washington have taken or considered similar action, and some States may go farther to require all physicians and hospitals to provide or facilitate abortions. On June 21, 2016, the Obama Administration concluded a nearly two-year investigation of this matter by determining that California’s decision to require insurance plans under the California Department for Managed Health Care authority to cover all legal abortion services did not violate the Weldon amendment. Until the new Administration is able to reverse this finding, individuals will have to choose between ignoring their conscience or forgoing health care coverage.
 (6)The vast majority of medical professionals do not perform abortions, with 86 percent of ob/gyns unwilling to provide them in a recent study (Obstetrics & Gynecology, Sept. 2011) and the great majority of hospitals choosing to do so in rare cases or not at all.
 (7)A health care provider’s decision not to participate in an abortion, like Congress’ decision not to fund most abortions, erects no new barrier to those seeking to perform or undergo abortions but leaves each party free to act as he or she wishes.
 (8)Such protection poses no conflict with other Federal laws, such as the law requiring emergency stabilizing treatment for a pregnant woman and her unborn child when either is in distress (Emergency Medical Treatment and Active Labor Act). As the previous Administration has said, these areas of law have operated side by side for many years and both should be fully enforced (76 Fed. Reg. 9968–77 (2011) at 9973).
 (9)Reaffirming longstanding Federal policy on conscience rights and providing a right of action in cases where it is violated allows longstanding and widely supported Federal laws to work as intended.
			3.Prohibiting governmental discrimination against providers of health services that are not involved
 in abortionTitle II of the Public Health Service Act (42 U.S.C. 202 et seq.) is amended by inserting after section 245 the following:
			
				245A.Prohibiting governmental discrimination against providers of health services that are not involved
			 in abortion
 (a)In generalNotwithstanding any other law, the Federal Government, and any State or local government that receives Federal financial assistance, may not penalize, retaliate against, or otherwise discriminate against a health care provider on the basis that the provider does not—
 (1)perform, refer for, pay for, or otherwise participate in abortion; (2)provide or sponsor abortion coverage; or
 (3)facilitate or make arrangements for any of the activities specified in this subsection. (b)Rule of constructionNothing in this section shall be construed—
 (1)to prevent any health care provider from voluntarily electing to participate in abortions or abortion referrals;
 (2)to prevent any health care provider from voluntarily electing to provide or sponsor abortion coverage or health benefits coverage that includes abortion;
 (3)to prevent an accrediting agency, the Federal Government, or a State or local government from establishing standards of medical competency applicable only to those who have knowingly, voluntarily, and specifically elected to perform abortions, or from enforcing contractual obligations applicable only to those who, as part of such contract, knowingly, voluntarily, and specifically elect to provide abortions;
 (4)to affect, or be affected by, section 1867 of the Social Security Act (42 U.S.C. 1395dd, commonly referred to as the Emergency Medical Treatment and Active Labor Act); or
 (5)to supersede any law enacted by any State for the purpose of regulating insurance, except as specified in subsection (a).
 (c)AdministrationThe Secretary shall designate the Director of the Office for Civil Rights of the Department of Health and Human Services—
 (1)to receive complaints alleging a violation of this section, section 245 of this Act, or any of subsections (b) through (e) of section 401 of the Health Programs Extension Act of 1973; and
 (2)to pursue the investigation of such complaints in coordination with the Attorney General. (d)DefinitionsFor purposes of this section:
 (1)Federal financial assistanceThe term Federal financial assistance means Federal payments to cover the cost of health care services or benefits, or other Federal payments, grants, or loans to promote or otherwise facilitate health-related activities.
 (2)Health care providerThe term health care provider means— (A)an individual physician, nurse, or other health care professional;
 (B)a hospital, health system, or other health care facility or organization (including a party to a proposed merger or other collaborative arrangement relating to health services, and an entity resulting therefrom);
 (C)a provider-sponsored organization, an accountable care organization, or a health maintenance organization;
 (D)a social services provider that provides or authorizes referrals for health care services; (E)a program of training in the health professions or an applicant to or participant in such a program;
 (F)an issuer of health insurance coverage; or (G)a group health plan or student health plan, or a sponsor or administrator thereof.
 (3)State or local government that receives Federal financial assistanceThe term State or local government that receives Federal financial assistance includes every agency and other governmental unit and subdivision of a State or local government, if such State or local government, or any agency or governmental unit or subdivision thereof, receives Federal financial assistance.
						245B.Civil action for certain violations
 (a)In generalA qualified party may, in a civil action, obtain appropriate relief with regard to a designated violation.
 (b)DefinitionsFor purposes of this section: (1)Qualified partyThe term qualified party means—
 (A)the Attorney General of the United States; or (B)any person or entity adversely affected by the designated violation.
 (2)Designated violationThe term designated violation means an actual or threatened violation of— (A)section 245 or 245A of this Act; or
 (B)any of subsections (b) through (e) of section 401 of the Health Programs Extension Act of 1973 regarding an objection to abortion.
 (c)Administrative remedies not requiredAn action under this section may be commenced, and relief may be granted, without regard to whether the party commencing the action has sought or exhausted available administrative remedies.
					(d)Defendants in actions under this section may include governmental entities as well as others
 (1)In generalAn action under this section may be maintained against, among others, a party that is a Federal or State governmental entity. Relief in an action under this section may include money damages even if the defendant is such a governmental entity.
 (2)DefinitionFor the purposes of this subsection, the term State governmental entity means a State, a local government within a State, and any agency or other governmental unit or subdivision of a State or of such a local government.
 (e)Nature of reliefIn an action under this section, the court shall grant— (1)all necessary equitable and legal relief, including, where appropriate, declaratory relief and compensatory damages, to prevent the occurrence, continuance, or repetition of the designated violation and to compensate for losses resulting from the designated violation; and
 (2)to a prevailing plaintiff, reasonable attorneys’ fees and litigation expenses as part of the costs.. 